BRODERICK, J.,
concurring specially. I agree with the majority’s holding that RSA 507-E:l, III is broad enough to encompass the loss of chance doctrine, adopted today by the court, but I do so with reservation. The cause of action for loss of chance, which we articulate today, previously resided in the shadows of the common law in this State and has never before been explicitly sanctioned in our jurisprudence. Its adoption today ironically springs from a statute passed in 1986 as part of comprehensive tort reform, which was intended to preempt the common law and bring predictability and stability to the insurance market, in part, for the benefit of health care providers.
It is well established that we do not construe a statute in isolation, but, instead, attempt to do so in harmony with the scheme under which the law was enacted. See Nault v.N & L Development Co., 146 N.H. 35, 37 (2001) (“In construing statutory language, we examine the language not in isolation, but in the context of the overall statutory scheme.” (quotation and brackets omitted)); State v. Farrow, 140 N.H. 473, 475 (1995) (“We begin our analysis by examining the [statute’s] purpose and effect . . . .”); Chagnon v. Union-Leader Co., 104 N.H. 472, 476 (1963) (“In interpreting the law, we are bound to be mindful of its apparent purpose, as disclosed by its language in light of its legislative history.”); see also Claremont School Dist. v. Governor (motion to vacate), 142 N.H. 737, 739 (1998).
The tangled history of the 1986 tort reform includes five bills and much debate. The language of RSA 507-E:l, III, which defines “medical injury,” remained the same throughout numerous drafts and, in fact, is identical to RSA 507-C:l, III (Supp. 1979), a predecessor statute which was declared unconstitutional on other grounds in 1980. See Carson v. Maurer, 120 N.H. 925, 945-46 (1980).
*241In enacting tort reform in 1986, the legislature was concerned about the “very real and very difficult current problem — the availability and affordability of liability insurance for ... New Hampshire . . . professional people.” N.H.S. JOUR. 190 (1986). In a statement to his colleagues, Senator Blaisdell summarized the issue underlying the call for tort reform: “[T]he basic underlying problem is that as tort liability [ha]s expanded, the risk of insuring that liability has increased and has become more unpredictable. . . . The basic underlying problem, the tort law itself, has to be stabilized, has to be made more predictable and has to have the excesses trimmed from it.” Id. at 192. In the medical malpractice area, it is clear that the reform was aimed at limiting the “higher price tags” of verdicts, which, in turn, were seen as the cause of higher insurance premiums and rates. Id. at 190. Senator Bartlett expressed his support for the reform, saying, “If we continue to allow lawsuits to run [court awards and settlement amounts] up, we’re going to have an awful problem in this State.” Id. at 815.
The legislature’s concerns, which motivated the 1986 tort reform, appear to have been the same concerns which prompted legislative action seven years earlier when RSA chapter 507-C was enacted as part of another attempt at tort reform. In passing RSA chapter 507-C, the legislature
set forth rigorous standards for qualified expert testimony, created a two-year statute of limitations applicable to most medical malpractice actions, required that notice of intent to sue be given at least sixty days before commencing the action, prohibited the statement of the total damages claimed as an ad damnum or otherwise, abolished the collateral source rule, limited the amount of damages recoverable for non-economic loss to $250,000, empowered the court to order periodic payments of any future damages in excess of $50,000, and established a contingent fee scale for attorneys in medical malpractice actions.
Carson, 120 N.H. at 930. The legislature’s purpose was “to contain the costs of the medical injury reparations system by revising and codifying the applicable tort law.” Id. In its statement of findings and purposes, the legislature concluded
that substantial increases in the incidence and size of claims for medical injury pose a major threat to effective delivery of medical care in the state and that the risks and consequences of medical injury must be stabilized in order to *242encourage continued provision of medical care to the public at reasonable cost, the continued existence of medical care institutions and the continued readiness of individuals to enter the medical care field.
Id. (quotations omitted). Clearly, RSA chapter 507-C was intended to “codify and stabilize the law governing medical malpractice actions and to improve the availability of adequate liability insurance for health care providers at reasonable cost.” Id. Because several of the statute’s key provisions were declared unconstitutional and could not be separated from the remainder of the statute, the entire chapter was declared void. Id. at 945-46.
RSA chapter 507-E, its successor, eliminated the constitutionally infirm provisions of RSA chapter 507-C, while retaining others that had passed constitutional muster. Notably, the definition of “medical injury” remained unchanged. See RSA 507-E:l, III; RSA 507-C:l, III. It is unclear, given the rigors and onerous restrictions of RSA chapter 507-C, whether the definition of “medical injury” should be read as expansively as this court has chosen to read it under RSA 507-E:l, III. It may well be that the legislature, in enacting RSA chapter 507-E, did no more than codify the then recognized common law causes of action for medical malpractice in New Hampshire and subject them to uniform and more rigorous standards. See HOUSE COMMITTEE ON HEALTH AND WELFARE HEARING ON HB 314 (March 9, 1977) (Summary of testimony of Martin L. Gross, Special Counsel to the New Hampshire Medical Society) (“This section invents nothing new nor does it open any doors.”). If so, then an expansive reading of RSA 507-E :1, III to include loss of chance as an injury would not be warranted. On the other hand, if the legislature intended to cast a wide net to capture any possible claims of medical malpractice, whether or not then recognized in the common law of this jurisdiction, then the definition of “medical injury” provided in RSA 507-E:l, III most certainly should be read to incorporate loss of chance. See id. (“[T]he definition [of medical injury was] drawn so as to cover all conceivable lawsuits against medical care providers. ... It [was] drafted in an attempt to see that all cases against medical care providers will be covered by the rules laid down later in this Bill.”).
Because it is not clear which route the legislature followed, I cannot disagree with the majority’s generous interpretation of “medical injury.” If the legislature believes that unintended consequences have beset its statutory definition, I would respectfully urge it to clarify the statute to remove any uncertainty.